Citation Nr: 1032986	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from July 1953 to 
June 1956 and from September 1956 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in May 2009.  The Veteran 
testified at a Board hearing in December 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected duodenal ulcer disability is not 
manifested by anemia, vomiting, hematemesis, melena, or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Diagnostic Code 
7305 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2006.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the May 2008 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in May 2010 via a supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in February 2006 and May 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient detail so that the Board's 
evaluation is a fully informed one.  Thus, the Board finds that 
further examination is not necessary.

The Board finds there was substantial compliance with its May 
2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional VA and private treatment records were 
obtained.  Therefore, the Board will proceed to review and decide 
the claim based on the evidence that is of record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time. 



Increased Rating

The Veteran contends that the severity of his service-connected 
duodenal ulcer warrants a higher disability rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected duodenal ulcer is currently 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under 
Diagnostic Code 7305, a mild duodenal ulcer, with recurring 
symptoms once or twice yearly warrants a 10 percent rating.  A 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations warrants a 20 percent 
rating.  A moderately severe duodenal ulcer, with less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year 
warrants a 40 percent rating.  A severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants a 60 percent rating.  Id.  

Factual Background and Analysis

Historically, service connection was granted for duodenal ulcer 
in December 1966, and given a 10 percent disability rating.  A 
June 1974 rating decision assigned a 20 percent disability 
rating.

In February 2006, the Veteran was afforded a VA medical 
examination in connection with his duodenal ulcer.  During the 
examination, the Veteran denied any pervious gastrointestinal 
bleed.  The Veteran denied any history of anemia.  He reported 
that a recent x-ray showed some scarring in his stomach, but that 
his ulcer was healed.  The Veteran denied ever having an 
esophagogastroduodenoscopy.  He denied any recurrent vomiting, 
nausea, hematemesis, melena or circulatory disturbances after 
meals.  The Veteran denied experiencing any diarrhea or 
constipation.  He reported rarely having reflux of acid contents 
in the stomach.  He denied undergoing any treatment for his ulcer 
or reflux disease at the present time.  The Veteran reported a 30 
pound weight loss over the past year and a half.  Examination of 
the Veteran revealed that he was alert, oriented, in no acute 
distress, pleasant, with no signs of anemia, and in a good state 
of nutrition and health.  The examiner found the Veteran's 
abdomen to be soft, nontender, nondistended with bowel sounds 
present, and no organomegaly.  The examiner diagnosed the Veteran 
with a duodenal ulcer.

The Veteran was afforded another VA medical examination in May 
2007.  The examiner noted that records indicated that the Veteran 
had an upper endoscopy performed in April 2002, as the Veteran 
was losing weight.  The endoscopy did not show any obvious ulcer; 
however, a distal Schatzki's ring was noted along with some 
gastritis (Aciphex was then prescribed).  The examiner noted that 
the Veteran did not currently have any nausea, vomiting, 
hematemesis, or melena.  The Veteran reported recently losing 
weight, but that he was unsure as to the cause of the weight 
loss.  The Veteran's bowels were moving normally, and he did not 
have any problems with diarrhea or constipation.  At the time of 
the examination, the Veteran's weight was 136 pounds.  
Examination of the Veteran's abdomen revealed that it was soft, 
nontender, and nondistended.  The Veteran's bowel sounds were 
active.  The examiner noted a loud abdominal bruit a little bit 
above the umbilicus and a bruit over the left iliac artery region 
in the left lower quadrant.  The examiner found no edema.  The 
examiner diagnosed the Veteran with a duodenal ulcer.

VA and private treatment records reflect the Veteran's concerns 
regarding weight loss.  The treatment records document that the 
Veteran's weight has fluctuated.  Treatment records show that the 
Veteran was 158 pounds in February 2004, 153 pounds in March 
2005, 142 pounds in January 2006, 134 pounds in August 2006, 130 
pounds in March 2007, 134 pounds in March 2008, 136 pounds in May 
2008, and 140 pounds in March 2009.  A May 2008 private treatment 
record states that the weight loss was of unknown etiology.  VA 
and private treatment records do not document anemia, recurrent 
incapacitating episodes, periodic vomiting, recurrent hematemesis 
or melena, or weight loss productive of definite impairment of 
health.  Private treatment records document that the Veteran was 
hospitalized in December 2005; however, his discharge diagnoses 
included: a hypertension emergency, congestive heart failure, 
chronic renal failure, glucose intolerance, and dyslipidemia.

The Veteran and his representative have provided testimony and 
submitted multiple statements regarding the contention that the 
severity of the service-connected duodenal ulcer warrants a 
higher disability rating.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected duodenal ulcer is 
more severe than the assigned disability ratings reflect.  
Medical evidence generally is required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
Board has considered the Veteran's contentions carefully.  In 
this case, competent medical evidence offering detailed medical 
findings and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the Veteran's service-connected duodenal ulcer.

To meet the criteria for a 40 percent rating, the evidence must 
show a moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times per year.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Although the Veteran's medical records document 
weight loss, his service-connected duodenal ulcer has not 
resulted in impairment of health manifested by anemia or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times per year.  Significantly, 
during the February 2006 VA examination, the Veteran denied any 
history of anemia.

To meet the criteria for a 60 percent rating, the evidence must 
show a severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  During the February 2006 VA examination, 
the Veteran denied any recurrent vomiting, hematemesis, or 
melena, as well as any current treatment for his ulcer.  Also, 
during the May 2007 VA examination, the examiner noted that the 
Veteran did not currently have any vomiting, hematemesis, or 
melena.  

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a disability 
rating in excess of 20 percent for his service-connected duodenal 
ulcer.  In addition, the Board notes that the Veteran has not at 
any time shown manifestations that would warrant a rating higher 
than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that, in general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
7305.  In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his disability.  For these 
reasons, referral for extraschedular consideration is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The Veteran may always initiate a claim for 
an increased rating in the future if there is an increase in the 
severity of his duodenal ulcer. 


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


